IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 87 WM 2017
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GREGG ANDREW TCHIRKOW,                      :
                                            :
                   Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2017, the Petition for Assumption of

Jurisdiction and Consolidation is DENIED.